            Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

REED L. ROBERTS,                                 §
TDCJ No. 01586492,                               §
                                                 §
                        Petitioner,              §
                                                 §
v.                                               §          CIVIL NO. SA-20-CA-1389-XR
                                                 §
BOBBY LUMPKIN, Director,                         §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                        Respondent.              §

                           MEMORANDUM OPINION AND ORDER

        Before the Court are pro se Petitioner Reed L. Roberts’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Bobby Lumpkin’s Answer (ECF

No. 12), and Petitioner’s Reply (ECF No. 14) thereto. Petitioner challenges the constitutionality

of his 2009 state court convictions for aggravated sexual assault and indecency with a child,

arguing: (1) his trial counsel rendered ineffective assistance, (2) his guilty pleas were involuntary

because the confession used to obtain them was involuntary, and (3) his convictions were the

result of a vindictive prosecutor who held a personal bias against him.             In his answer,

Respondent contends Petitioner’s federal habeas petition should be dismissed with prejudice as

untimely.

        Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with Respondent that Petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes Petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.
           Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 2 of 7




                                         I. Background

        In July 2009, Petitioner plead guilty in Kendall County to two counts of aggravated

sexual assault and one count of indecency with a child by contact. State v. Roberts, Nos. 4909,

4953 and 4954 (216th Dist. Ct., Kendall Cnty., Tex. July 9, 2009); (ECF Nos. 13-18 at 215-17,

13-49 at 125-27, 13-70 at 120-22). Petitioner was sentenced to eighty years of imprisonment for

each of the aggravated sexual assault counts and ten years of imprisonment for the indecency

count, with the eighty-year sentences to run concurrently and the ten-year sentence to run

consecutively to the eighty-year sentences.      Id.   Although he retained his right to appeal,

Petitioner did not directly appeal his convictions and sentences.

        Instead, Petitioner waited until November 13, 2015, to challenge his convictions by filing

three state habeas corpus applications. Ex parte Roberts, Nos. 84,648-01, -02, and -03 (Tex.

Crim. App.); (ECF Nos. 13-17 at 25, 13-47 at 27, 13-68 at 21). The Texas Court of Criminal

Appeals eventually denied these applications in a written order dated March 1, 2017. Ex parte

Roberts, 2017 WL 2570186 (Tex. Crim. App.); (ECF No. 13-26). Petitioner appealed this

decision to the United States Supreme Court, but his petition for certiorari was denied October 2,

2017. Roberts v. Texas, 138 S. Ct. 197 (2017); (ECF No. 13-15). His request for rehearing was

later denied on December 4, 2017. Roberts v. Texas, 138 S. Ct. 538 (2017); (ECF No. 13-16).

         Petitioner then placed the instant federal habeas petition in the prison mail system on

November 30, 2020. (ECF No. 1 at 11).

                                     II. Timeliness Analysis

        Respondent contends the allegations raised in Petitioner’s federal habeas petition are

barred by the one-year limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in

relevant part, that:



                                                 2
            Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 3 of 7




                 (1) A 1-year period of limitation shall apply to an application for a
                 writ of habeas corpus by a person in custody pursuant to the
                 judgment of a State court. The limitation period shall run from the
                 latest of—

                  (A) the date on which the judgment became final by the
                 conclusion of direct review or the expiration of the time for
                 seeking such review.

        In this case, Petitioner’s convictions all became final Monday, August 10, 2009, when the

time for appealing the judgments and sentences expired. See Tex. R. App. P. 26.2 (providing a

notice of appeal must be filed within thirty days following the imposition of a sentence). 1 As a

result, the limitations period under § 2244(d) for filing a federal habeas petition challenging his

underlying convictions expired a year later on August 10, 2010. Because Petitioner did not file

his § 2254 petition until November 30, 2020—well over ten years after the limitations period

expired—his petition is barred by the one-year statute of limitations unless it is subject to either

statutory or equitable tolling.

A.      Statutory Tolling

        Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented Petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have

been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

        Similarly, Petitioner is not entitled to statutory tolling under 28 U.S.C. § 2244(d)(2).

Section 2244(d)(2) provides that “[t]he time during which a properly filed application for State

1
         Because the thirtieth day was a Saturday, Petitioner’s convictions became final the following Monday. See
Flanagan v. Johnson, 154 F.3d 196, 202 (5th Cir. 1998) (finding Rule 6(a) of the Federal Rules of Civil Procedure
applies to computation of AEDPA’s limitations period).


                                                        3
          Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 4 of 7




post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” Petitioner

did challenge the instant convictions by filing three applications for state post-conviction relief in

November 2015. But as discussed previously, Petitioner’s limitations period for filing a federal

petition expired in August 2010. Because the state habeas applications were filed well after the

time for filing a federal petition under § 2244(d)(1) had lapsed, they do not toll the one-year

limitations period. See 28 U.S.C. § 2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir.

2000). Thus, the instant § 2254 petition, filed in November 2020, is still over ten years late.

B.     Equitable Tolling

       In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable

tolling is only available in cases presenting “rare and exceptional circumstances,” United States

v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended for those who sleep on their

rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).

       Petitioner has not provided this Court with any valid reason to equitably toll the

limitations period in this case. Even with the benefit of liberal construction, Petitioner is not

entitled to the application of equitable tolling because he has not demonstrated the existence of

an “extraordinary circumstance” that prevented his timely filing. Indeed, Petitioner’s ignorance

of the law, lack of legal training or representation, and unfamiliarity with the legal process do not

rise to the level of a rare or exceptional circumstance which would warrant equitable tolling of



                                                  4
          Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 5 of 7




the limitations period. U.S. v. Petty, 530 F.3d 361, 365-66 (5th Cir. 2008); see also Sutton v.

Cain, 722 F.3d 312, 316-17 (5th Cir. 2013) (a garden variety claim of excusable neglect does not

warrant equitable tolling).

       Petitioner also fails to demonstrate that he has been pursuing his rights diligently. Each

of the allegations in Petitioner’s federal petition concern the constitutionality of his July 2009

guilty pleas and subsequent convictions, yet Petitioner did not submit his state habeas corpus

applications challenging these convictions until November 2015, over six years after his

convictions had already become final under the AEDPA’s statute of limitations. This delay

alone weighs against a finding of diligence. See Stroman v. Thaler, 603 F.3d 299, 302 (5th Cir.

2010) (affirming the denial of equitable tolling where the petitioner had waited seven months to

file his state application); North v. Davis, 800 F. App’x 211, 214-15 (5th Cir. 2020)

(unpublished) (finding an “eleven-month delay in filing his initial state application weighs

against a finding of diligence.”). Further, Petitioner fails to provide any legitimate reason why

he waited another three years following the United States Supreme Court’s denial of his request

for rehearing in December 2017 before filing the instant petition in this Court.

       Because Petitioner does not assert any specific facts showing that he was prevented,

despite the exercise of due diligence on his part, from timely filing his allegations in this Court,

his petition is untimely and barred by § 2244(d)(1).

                                III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The



                                                 5
          Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 6 of 7




Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:        The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484).

         A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). The one-year statute of

limitations found in the AEDPA has been in place since 1996, yet Petitioner missed the filing

deadline by more than ten years and provided no reasonable justification for the application of

tolling. For these reasons, the Court concludes that jurists of reason would not debate whether

Petitioner was entitled to federal habeas relief. As such, a COA will not issue.

                                          IV. Conclusion

       After careful consideration, the Court concludes that Petitioner’s § 2254 petition (ECF

No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28

U.S.C. § 2244(d). As a result, Petitioner is not entitled to federal habeas corpus relief.



                                                  6
           Case 5:20-cv-01389-XR Document 15 Filed 07/26/21 Page 7 of 7




      Accordingly, IT IS HEREBY ORDERED that:

      1.      Federal habeas corpus relief is DENIED, and Petitioner Reed L. Roberts’s

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

      2.      No Certificate of Appealability shall issue in this case; and

      3.      All remaining motions, if any, are DENIED, and this case is now CLOSED.

      It is so ORDERED.

      SIGNED this 26th day of July, 2021.




                                             ____________________________________
                                                    XAVIER RODRIGUEZ
                                                   United States District Judge




                                                7
